Name: Commission Regulation (EEC) No 791/91 of 27 March 1991 adapting the conversion rates to be applied in agricultural fixed by Council Regulation (EEC) No 1678/85
 Type: Regulation
 Subject Matter: agricultural policy
 Date Published: nan

 28 . 3 . 91No L 81 / 110 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 791/91 of 27 March 1991 adapting the conversion rates to be applied in agricultural fixed by Council Regulation (EEC) No 1678/85 Commission Regulation (EEC) No 3578/88 of 17 November 1988 laying down detailed rules for the appli ­ cation of the arrangements for the automatic dismantling of negative monetary compensatory amounts (5), as last amended by Regulation (EEC) No 287/91 (6), new agricul ­ tural conversion rates for the Greek drachma must be fixed for the 1991 /92 marketing year without prejudice to any changes resulting from Council Decisions or develop ­ ments relating to currency exchange rates ; "Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant manage ­ ment committees, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Articles 6 (2) and 6a (2) thereof, Whereas the agricultural conversion rates currently appli ­ cable were fixed by Council Regulation (EEC) No 1678/85 (3), as last amended by Commission Regulation (EEC) No 3609/90 (4); Whereas, where the currency exchange rates are realigned within the European Monetary System, Article 6 of Regu ­ lation (EEC) No 1677/85 stipulates that, under the proce ­ dure laid down in Article 12 of that Regulation, the Member States' agricultural conversion rates must be adapted in such a way as to eliminate, in stages, newly ­ created monetary gaps ; whereas pursuant to Article 6a of that Regulation, the agricultural conversion rate of a Member State for the pigmeat product sector is to be adapted so as to avoid, within certain limits, the applica ­ tion of monetary compensatory amounts ; Whereas, as a result of the currency realignment of 6 October 1990 and having due regard to the provisions of HAS ADOPTED THIS REGULATION : Article 1 Annex IV to Regulation (EEC) No 1678/85 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24 . 6. 1985, p. 6 . (2) OJ No L 201 , 31 . 7. 1990, p. 9 . (3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 351 , 15 . 12. 1990, p. 1 . O OJ No L 312, 18 . 11 . 1988, p . 16 . (6) OJ No L 35, 7 . 2. 1991 , p . 10 . 28 . 3 . 91 Official Journal of the European Communities No L 81 / 111 ANNEX ANNEX IV GREECE Sectors or products Agricultural conversion rates ECU 1 = Dr ... Applicable until ECU 1 = Dr ... Applicable from (2) Milk and milk products 204,710 31 . 3.1991 228,862 1 . 4.1991 Beef and veal 204,710 31 . 3.1991 228,862 1 . 4.1991 Sheepmeat and goatmeat 231,754 5. 1.1992 236,250 6 . 1.1992 Sugar and isoglucose 230,472 30. 6.1991 236,250 1 . 7.1991 Cereals 230,472 30. 6.1991 236,250 1 . 7.1991 Rice 222,905 31 . 8.1991 231,968 1 . 9.1991 Eggs, poultrymeat, ovalbumin and lactal ­ bumin 212,503 30. 6.1991 232,541 1 . 7. 1991 Pigmeat (') 246,319 30. 6.1991 252,702 1 . 7.1991 Wine 230,472 31 . 8.1991 236,250 1 . 9.1991 Fishery products 206,395 31 . 12. 1991 229,864 1 . 1.1992 Tobacco 230,472 31 . 3.1991 236,250 1 . 4.1991 Seeds 222,905 30. 6.1991 231,968 1 . 7.1991 Olive oil 232,153 31 . 10. 1991 236,250 1.11.1991 Oil seeds : lllill  colza and rapeseed 222,905 30 . 6.1991 231,968 1 . 7.1991  sunflower and linseed 222,905 31 . 7. 1991 23 1 ,968 1 . 8.1991  soya beans 222,905 31 . 8.1991 231,968 1 . 9.1991 Dried fodder 222,905 30. 4.1991 231,968 1 . 5.1991 Field beans and peas and sweet lupins 222,905 30 . 6.1991 231,968 1 . 7. 1991 Grain legumes 204,710 30 . 6. 1991 228,862 1 . 7.1991 Flax and hemp 222,905 31 . 7.1991 231,968 1 . 8.1991 Silkworms 222,905 31 . 3.1991 231,968 1 . 4.1991 Cotton 222,905 31 . 8.1991 231,968 1 . 9.1991 Fruit and vegetables : llIlIl  cherries 222,905 31 . 3.1991 231,968 1 . 4.1991  cucumbers 231,968 31 . 12. 1991 236,250 1 . 1.1992  tomatoes 231,968 31.12. 1991 236,250 1 . 1.1992  courgettes 231,968 31.12.1991 236,250 1 . 1:1992  aubergines 231,968 31 . 12. 1991 236,250 1 . 1.1992  cauliflowers 222,905 30. 4.1991 231,968 1 . 5.1991  plums 222,905 31 . 5.1991 231,968 1 . 6.1991  apricots 222,905 30. 4. 1991 231,968 1 . 5 . 1991  peaches and nectarines 222,905 30 . 4.1991 231,968 1 . 5.1991  table grapes 222,905 30. 4.1991 231,968 1 . 5.1991  pears 222,905 31 . 5.1991 231,968 1 . 6.1991  lemons 222,905 31 . 5. 1991 231,968 1 . 6.1991  broad-leaved (Batavian) endives 222,905 30. 6.1991 231,968 1 . 7. 1991  cabbage lettuce 222,905 30. 6. 1991 231,968 1 . 7.1991  apples 222,905 30. 6.1991 231,968 1 . 7.1991  nuts and locust beans 222,905 31 . 8.1991 231,968 1 . 9.1991  mandarins and satsumas 222,905 30. 9.1991 231,968 1 . 10 . 1991  Clementines 222,905 30. 9.1991 231,968 1 . 10 . 1991  sweet oranges 222,905 30. 9 . 1991 231,968 1 . 10. 1991  artichokes 222,905 30 . 9.1991 231,968 1.10.1991  other fresh fruit and vegetables 222,905 31 . 3.1991 231,968 1 . 4.1991 No L 81 / 112 Official Journal of the European Communities 28 . 3 . 91 Sectors or products Agricultural conversion rates ECU 1 - Applicable ECU 1 = Applicable Dr . . . until Dr . . . from (2) Processed fruit and vegetables : I I  cherries preserved in syrup 222,905 9 . 5.1991 231,968 10 . 5.1991  tinned pineapples 222,905 31 . 5.1991 231,968 1 . 6.1991  tomatoes : llI  peeled, whether or not cooked, III \ preserved by freezing 222,905 30. 6.1991 231,968 1 . 7.1991  flakes 222,905 30. 6. 1991 231,968 1 . 7.1991  prepared or preserved 222,905 30. 6.1991 231,968 1 . 7. 1991  juices 222,905 30 . 6.1991 231,968 1 . 7.1991  peaches preserved in syrup 222,905 30. 6.1991 231,968 1 . 7.1991  dried figs 222,905 30. 6 . 1991 231,968 1 . 7.1991  Williams pears preserved in syrup 222,905 14. 7.1991 231,968 15 . 7.1991  dried grapes 222,905 31 . 8.1991 231,968 1 . 9.1991  prunes derived from 'Prunes d'Ente' 222,905 31 . 8 . 1991 231,968 1 . 9. 1991  other processed fruit and vegetables 222,905 31 . 3.1991 231,968 1 . 4.1991 Amounts unrelated to price fixing 230,337 31 . 3 . 1991 236,250 1 . 4. 1991 All other products 204,710 31 . 3 . 1991 228,862 1 . 4. 1991 (') Subject to Article 6a of Regulation (EEC) No 1677/85. (2) Date of comencemment of 1991 /92 marketing year if later date stated.'